Strout, J.
Chapter 103, § 3, of the statute of 1895, provides that “no corporation organized hereunder shall have authority, *215without special act of the legislature, to construct its lines along the route or routes, used or authorized to be used, by any other telegraph or telephone company, person or firm, or between points connected, or authorized to be connected, by the lines of any such company, person or firm, unless it shall first obtain the consent of such other company, person or firm.”
This statute is so prohibitive of competition, even if wholesome, that we are not inclined to extend its operation beyond its plain and specific language.
It prohibits “ corporations ” organized under the act from establishing a telegraph or telephone line in competition with an existing or authorized line without the consent of such existing company, but it does not prohibit an individual, not incorporated^ from establishing and operating such line.
The defendant has constructed and maintained and operated a telephone line over part of the route of plaintiff's line, without its consent, and plaintiff seeks to prohibit him* from so doing, under the statute of 1895.
It is the opinion of the court that the statute prohibition does not apply to the individual action of the defendant.

Petition dismissed with costs against the relator.